SULLIVAN, Judge
(concurring in the result):
The majority opinion notes that the facts in this case are “clearly different” from those presented in United States v. Cotton, 40 MJ 93 (CMA 1994). 44 MJ at 358 n.3. Appellant has not even cited our decision in his brief. I think it should be distinguished because there our Court reversed the decision below upholding a guilty plea to communicating a threat in a hospital context similar to appellant’s. Absent a meaningful distinction between these two cases, this Court would be bound to follow Cotton.
I conclude that these two cases are different. In Cotton, the accused communicated the charged language while describing his troubled mind to a health care provider. Here appellant used his words to prevent his discharge from the hospital. Different circumstances in the same context may lead to different conclusions by the same reasonable man. They do here. See United States v. Phillips, 42 MJ 127, 130 (1995).